Citation Nr: 1645489	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  16-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from April 1953 to April 1955, from February 1959 to September 1966, and from December 1984 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2008, the RO determined that new and material evidence had not been presented to reopen a claim for service connection for bilateral hearing loss.

2.  The evidence received since the RO's August 2008 decision, which determined that new and material evidence had not been presented to reopen a claim for service connection for bilateral hearing loss, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.  

3.  The Veteran does not have tinnitus that was caused by his service.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's August 2008 decision, which determined that new and material evidence had not been presented to reopen a claim for service connection for bilateral hearing loss; the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Tinnitus was not caused by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3037, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for bilateral hearing loss.  He argues, in part, that he was also exposed to loud noise from armored vehicles and tank fire during his duties as a military policeman, during active duty service.  See Veteran's notice of disagreement, received in June 2015.

In October 2006, the Veteran filed a claim for service connection for bilateral hearing loss "due to my National Guard service."  In January 2007, he stated that he had extensive exposure to loud noise from training with small arms during active duty service with a military police unit, and that he first noticed hearing loss in about 1989, at which time VA fitted him with hearing aids.  

In February 2007, the RO denied a claim for service connection for bilateral hearing loss.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In June 2008, the Veteran filed to reopen his claim.  In August 2008, the RO determined that new and material evidence had not been presented to reopen a claim for service connection for bilateral hearing loss.  There was no appeal, and the RO's decision became final.  Id.

In April 2015, the Veteran filed to reopen his claim.  In June 2015, the RO determined that new and material evidence had not been presented to reopen a claim for service connection for bilateral hearing loss.  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

"Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in the tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) (West 2014) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2015); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106, 1110 (West 2014).  Under 38 U.S.C.A. § 101 (22)(a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Presumptions - such as of soundness, aggravation, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se, do not apply to periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Whispered and spoken voice results have been recognized as unreliable by VA.  See VBA Training Letter 211D (10-02), dated March 18, 2010.

At the time of the RO's August 2008 decision, the evidence included the Veteran's service treatment records, which did not show treatment for ear, or hearing loss, symptoms, or complaints, findings, or diagnoses pertaining to hearing loss.  A number of examination reports, to include reports dated in April 1955 (separation), December 1958, May 1963, March 1964, and September 1966 (separation), showed that his ears and drums, were clinically evaluated as normal.  The examination reports dated after 1958 included audiometric test results, which did not show that he had hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  In a number of reports of medical history, the Veteran indicated that he did not have a history of symptoms that included ear trouble.  A separation examination report for his third period of active duty was not of record.  

Service treatment records, associated with duty in the National Guard, included examination reports, dated in June 1971, March 1981 and June 1984, which showed that his ears and drums, were clinically evaluated as normal, and that he did not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  In associated reports of medical history, the Veteran indicated that he did not have a history of hearing loss.  

The Veteran's personnel records included discharges (DD Form 214s), which showed that his military occupation specialties included process photographer, and broadcast journalist.  He had duty with military police unit in 1959.

As for the post-active duty medical evidence, VA progress notes, dated in 2007, noted mild to profound sensorineural hearing loss in the right ear, and a moderate to severe sensorineural hearing loss in the left ear.  They showed that the Veteran was fitted with hearing aids.

At the time of the RO's August 2008 decision, there was no evidence of treatment during active duty for hearing loss symptoms, and no competent opinion to show that hearing loss in either ear had been caused by service.  

The most recent and final denial of this claim was in August 2008.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that was received since the RO's August 2008 rating decision includes two charted audiometric test results, dated in January 2014 and March 2016.  

This evidence, which was not of record at the time of the RO's August 2008 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.   However, the Board finds that this evidence is not material.  At the time of the RO's August 2008 decision, the RO had accepted the Veteran's 2007 VA progress notes as showing that he had bilateral hearing loss.  There was no competent opinion to show that the hearing loss in either ear had been caused by active duty service.  The submitted evidence does not remedy this defect, as it does not include an etiological opinion in favor of the claim.  38 C.F.R. §§ 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159 (c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  

With regard to the possibility of service connection based on a period of ACDUTRA or INACDUTRA, in the absence of evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury that was incurred in or aggravated by a period of INACDUTRA, such service does not qualify as "active military, naval, or air service" and the claim must be denied.  38 U.S.C. § 101 (2), (24); Acciola, 22 Vet. App. at 324.  In this case, the submitted evidence does not include a relevant line of duty report of record, or evidence of treatment for the claimed disability during any period of ACDUTRA or INACDUTRA.  The claim is therefore not reopened.  

Service Connection

The Veteran asserts that he has tinnitus due to his service.  

In April 2015, the Veteran filed his claim for service connection.  In June 2015, the RO denied the claim.  The Veteran has appealed.  

In addition to the law discussed infra, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system. 38 C.F.R. §§ 3.307, 3.309(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309 (a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303 (b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran's service treatment records, to include from active duty service and service associated with National Guard duty, do not show any relevant treatment, complaints, or diagnoses.  

As for the post-service medical evidence, VA audiometric examination reports, dated in January 2014 and March 2016, note a history of tinnitus.  A VA progress noted, dated in January 2014, also notes tinnitus.

However, the Board finds that the claim must be denied.  The Veteran is not shown to have received any relevant treatment during active duty service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

The earliest post-service medical evidence to show the existence of tinnitus is dated in 2014, many years following separation from active duty service.  This is about 29 years following separation from active duty service, the Veteran has not specifically asserted that he has had tinnitus on an ongoing basis since his service.  This lengthy period without any treatment or complaints is therefore evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent opinion of record in support of the claim.  Simply stated, both service records, and post-service records, provide evidence against this claim.  Accordingly, the claim must be denied.  

With regard to the possibility of service connection based on a period of ACDUTRA or INACDUTRA, there is no relevant line of duty report of record, or any evidence of treatment for the claimed disability during any period of ACDUTRA or INACDUTRA.  There is also no competent medical opinion of record in support of the claim associating tinnitus with any period of ACDUTRA or INACDUTRA.  Accordingly, service connection is not warranted on this basis.  38 U.S.C. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan; Acciola; Paulson.  

The issue on appeal is based on the contention that tinnitus was caused by service.  Although a veteran is presumed competent to report tinnitus, see generally Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the Veteran has not specifically asserted that he has had ongoing tinnitus symptoms since his active duty service.  The Veteran's service treatment reports and post-service medical records have been discussed and reviewed.  The Veteran is not shown to have had tinnitus during service, or for many years after service, and there is simply no probative evidence in this record that supports the Veteran's claim.  

Given the foregoing, the Board finds that the service treatment reports, and the post-active-duty service medical evidence, outweigh the Veteran's contentions to the effect that the claimed condition was caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107 (b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793   (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained. 

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, as the Board has determined that new and material evidence has not been presented to reopen the claim for bilateral hearing loss, a remand for an examination and/or etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A (f) (West 2014 & Supp. 2015); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  With regard to the claim for tinnitus, a chronic condition is not shown during service, the Veteran has not alleged a continuity of symptomatology, and there is no competent opinion in support of the claim.  Therefore, an examination and etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for bilateral hearing loss is not reopened.  

Service connection for tinnitus is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


